Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRODE MATERIAL AND METHOD OF PREPARING THE SAME

Examiner: Adam Arciero	SN: 16/154,883	Art Unit: 1727	December 8, 2021

DETAILED ACTION
Applicant’s response filed on September 13, 2021 has been received. Claims 1-13 and 15-23 are currently pending. Claims 13, 15 and 22-23 have been amended. Claim 14 has been canceled. Claims 1-12 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 22-23 are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Deguchi et al. on claims 13 and 18-21 are withdrawn because Applicant has amended the independent claim.
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Deguchi et al. and Cui et al. on claims 14-17 and 22-23 are withdrawn because Applicant has amended the independent claim.

Claims 13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2008/0166474 A1) in view of Cui et al. (US 2019/0305295 A1).
As to Claims 13 and 15-21, Deguchi et al. discloses an electrode, comprising an electrode material; wherein the electrode material comprises a substrate (current collector), a monolayer (silicon particles) formed on said substrate, and a coating comprising polyimide (polymer coating) on said monolayer (silicon particles) (paragraphs [0091]) and [0096]). Deguchi et al. does not specifically disclose the claimed bonding agent.
However, Cui et al. teaches of an electrode material wherein the silicon comprises a surface-adherent layer of (3-aminopropyl)triethoxysilane (reads on claimed formula (1)) (paragraphs [0046] and [0071]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrode of Deguchi et al. so that the silicon monolayer comprises (3-aminopropyl)triethoxysilane because Cui et al. teaches that such a material provides for adherent properties with silicon (paragraphs [0046] and [0071]). In addition, the courts have held that a prima facie case of obviousness exists when chemical compound have very close structural similarities and utilities. See MPEP 2144.09, I. It is the position of the Office that the compound of Cui is intrinsically capable of covalently attaching to the surface of the substrate given 
As to Claims 22-23, it is the position of the Office that the electrode material of modified Deguchi et al. intrinsically comprises the properties to maintain uniformity and reduce the cracking of the electrode during cycling given that the materials and structure of the combined prior art teachings and the present invention are the same.  See MPEP 2112.

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s principle arguments are:
a) One of ordinary skill in the art would not combine the teachings of Cui and Deguchi (claim 9).

In response to Applicant’s arguments, please consider the following comments:
a) Applicant has not provided evidence that the prior art teachings cannot be combined. Cui teaches the same material used as a surface-adhering/bonding layer as the claimed invention and therefore tt is the position of the Office that the compound of Cui is intrinsically capable of covalently attaching to the surface of the substrate given that the structure and materials of the prior art and the claimed invention are the same. See MPEP 2112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727